PER CURIAM.
Plaintiff, City of Camden, appeals from a Tax Court judgment setting aside omitted tax assessments for the years 1983 *89and 1984 and reducing the regular tax assessments for the years 1985 and 1986 on Block 214, Lot 21, 23-33 North 4th Street, assessed to defendant Camden Masonic Association. It also challenges a Chancery Division judgment dismissing its foreclosure suit against defendant. The gravamen of the appeal is that the trial judge erred in reducing the 1985 assessment because the correctness of that year’s assessment was not raised in the pleadings and defendant was barred by the statute of limitations from challenging it; in invalidating the 1983 and 1984 omitted assessments on the ground of lack of notice; in voiding the tax sale certificate where its ruling only reduced the amount of tax in arrears but did not eliminate the entire delinquency; and in refusing to accept evidence relating to defendant’s standing to redeem the property from the tax lien.
We have carefully reviewed this record and have determined that the conclusions of the trial judge were based upon findings which were amply supported by the evidence. We affirm substantially for the reasons expressed in his opinion of July 7, 1987 reported at 9 N.J.Tax 331 (Tax Ct.1987), his supplemental oral opinion of August 31, 1987 and his amplification of oral findings and conclusions dated September 25, 1987.